Order entered June 16, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00691-CV

                          IN RE MICHEAL CARTER, Relator

                Original Proceeding from the 204th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F90-04414-QW

                                        ORDER
                      Before Justices Lang-Miers, Evans and Whitehill

       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE